


        
Exhibit 10.1
























First Amendment
To
Credit Agreement
Dated as of August 15, 2014
Among
Viper Energy Partners LP,
As Borrower,
The Guarantors,
Wells Fargo Bank, National Association,
As Administrative Agent,
And
The Lenders Party Hereto


Sole Book runner And Sole Lead Arranger




--------------------------------------------------------------------------------








FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) dated as of
August 15, 2014, is among: VIPER ENERGY PARTNERS LP., a Delaware limited
partnership (the “Borrower”); each of the undersigned guarantors (collectively,
the “Guarantors”); each of the lenders party to the Credit Agreement referred to
below (collectively, the “Lenders”); and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells”), as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).
R E C I T A L S
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of July 8, 2014 (as amended, modified or
supplemented, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
B.    The Borrower has requested, and all of the Lenders have agreed, to amend
certain provisions of the Credit Agreement as set forth herein.
C.    Now, therefore, to induce the Administrative Agent and the Lenders to
enter into this First Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Defined Terms.
Each capitalized term used herein but not otherwise defined herein has the
meaning given such term in the Credit Agreement, as amended by this First
Amendment. Unless otherwise indicated, all section references in this First
Amendment refer to sections of the Credit Agreement.
Section 2.Amendments to Credit Agreement.


2.1.Amendments to Section 1.02. Section 1.02 is hereby amended by replacing or
adding the following definitions, as applicable, with the following:


“‘Agreement’ means this Credit Agreement, as amended by the First Amendment
dated as of August 15, 2014, as the same may be further amended, modified or
supplemented from time to time.


‘Majority Lenders’ means, at any time while no Loans or LC Exposure is
outstanding, if there are only two Lenders, two Lenders, and if there are more
than two, three or more Lenders, in each instance having more than fifty percent
(50%) of the Aggregate Maximum Credit Amounts; and at any time while any Loans
or LC Exposure is outstanding, if there are only two Lenders, two Lenders, and
if there are more than two, three or more Lenders, in each instance holding more
than fifty percent (50%) of the outstanding aggregate principal amount of the
Loans and participation interests in Letters of Credit (without regard to any
sale by a Lender of a participation in any Loan under Section 12.04(c));
provided that the Maximum Credit Amounts and the principal amount of the Loans
and participation interests in Letters of Credit of the




--------------------------------------------------------------------------------




Defaulting Lenders (if any) shall be excluded from the determination of Majority
Lenders.


‘Required Lenders’ means, at any time while no Loans or LC Exposure is
outstanding, if there are only two Lenders, two Lenders, and if there are more
than two, three or more Lenders, in each instance having at least sixty-six and
two-thirds percent (66-2/3%) of the Aggregate Maximum Credit Amounts; and at any
time while any Loans or LC Exposure is outstanding, if there are only two
Lenders, two Lenders, and if there are more than two, three or more Lenders, in
each instance holding at least sixty-six and two-thirds percent (66-2/3%) of the
outstanding aggregate principal amount of the Loans and participation interests
in Letters of Credit (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)); provided that the Maximum Credit Amounts
and the principal amount of the Loans and participation interests in Letters of
Credit of the Defaulting Lenders (if any) shall be excluded from the
determination of Required Lenders.”


Section 3.Assignments and Reallocations of Maximum Credit Amounts and Loans.
The Lenders have agreed among themselves, in consultation with the Borrower, to
reallocate their respective Maximum Credit Amounts and to, among other things,
allow Compass Bank, Canadian Imperial Bank of Commerce, NY Branch, Comerica Bank
and PNC Bank, National Association to become parties to the Credit Agreement as
Lenders, (the “New Lenders”) by acquiring interests in the Aggregate Maximum
Credit Amount. The Administrative Agent and the Borrower hereby consent to such
reallocation and the New Lenders’ acquisition of interests in the Aggregate
Maximum Credit Amount and the other Lenders’ assignments of their Maximum Credit
Amounts. On the First Amendment Effective Date and after giving effect to such
reallocations, the Maximum Credit Amount of each Lender shall be as set forth on
Annex I of this First Amendment which Annex I supersedes and replaces the Annex
I to the Credit Agreement. With respect to such reallocation, the New Lenders
shall be deemed to have acquired the Maximum Credit Amount allocated to them
from each of the other Lenders pursuant to the terms of the Assignment and
Assumption Agreement attached as Exhibit F to the Credit Agreement as if the New
Lenders and the other Lenders had executed an Assignment and Assumption
Agreement with respect to such allocation.


Section 4.Conditions Precedent. This First Amendment shall become effective on
the date (such date, the “First Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 12.02):


4.1.The Administrative Agent shall have received from all of the Lenders, the
Guarantors and the Borrower, counterparts (in such number as may be requested by
the Administrative Agent) of this First Amendment signed on behalf of such
Person.


4.2.The Administrative Agent shall have received duly executed Notes for each
Lender that requests a Note or new Note from the Borrower.


4.3.The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.






--------------------------------------------------------------------------------




4.4.No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this First Amendment.


The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted in Section 12.02. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.
Section 5.Miscellaneous.


5.1.Confirmation. The provisions of the Credit Agreement, as amended by this
First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.


5.2.Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower hereby (a) ratifies and affirms its obligations
under, and acknowledges its continued liability under, each Loan Document to
which it is a party and agrees that each Loan Document to which it is a party
remains in full force and effect as expressly amended hereby and (b) represents
and warrants to the Lenders that as of the date hereof, after giving effect to
the terms of this First Amendment:


i.all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date,


ii.no Default or Event of Default has occurred and is continuing, and


iii.no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.


5.3.Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.


5.4.NO ORAL AGREEMENT. THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


5.5.GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.


5.6.Payment of Expenses. In accordance with Section 12.03, the Borrower agrees
to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket expenses incurred in connection with this First Amendment, any
other documents prepared in connection herewith and the transactions




--------------------------------------------------------------------------------




contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel to the Administrative Agent.


5.7.Severability. Any provision of this First Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


5.8.Successors and Assigns. This First Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


5.9.Loan Document. This First Amendment is a Loan Document.


[SIGNATURES BEGIN NEXT PAGE]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.


 
 
VIPER ENERGY PARTNERS LP, as Borrower
 
 
By:Viper Energy Partners GP LLC, its general partner
 
 
 
 
 
 
 
 
By:  /s/ Teresa L. Dick
 
 
Name:Teresa L. Dick
 
 
Title:Chief Financial Officer
 
 
 
 
 
 



 
 
VIPER ENERGY PARTNERS LLC,
as a Guarantor
 
 
 
 
 
 
 
 
By:  /s/ Teresa L. Dick
 
 
Name:Teresa L. Dick
 
 
Title:Chief Financial Officer







--------------------------------------------------------------------------------






 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender


 
By:  /s/ Patrick J. Fults




 
Name:Patrick J. Fults
 
Title:Vice President





--------------------------------------------------------------------------------




 
COMPASS BANK, as a Lender
 
By: /s/ Umar
Hassan                                                                           
 
Name: Umar Hassan
 
Title: Vice President





--------------------------------------------------------------------------------




 
CANADIAN IMPERIAL BANK OF COMMERCE,NEW YORK BRANCH, as a Lender
 
By: /s/ William M.
Reid                                                                                                                  
 
Name: William M. Reid
 
Title: Authorized Signatory
 
 
 
By:  /s/ Richard Antl  
 
Name: Richard Antl
 
Title: Authorized Signatory







--------------------------------------------------------------------------------




 
COMERICA BANK, as a Lender
 
By: /s/ Brandon M.
White                                                                                                                  
 
Name: Brandon M. White
 
Title: Assistant Vice President















--------------------------------------------------------------------------------




 
PNC BANK NATIONAL ASSOCIATION, as a Lender
 
By: /s/ John
Berry                                                                                                              
 
Name: John Berry
 
Title: Vice President





--------------------------------------------------------------------------------








ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS
Name of Lender
Applicable Percentage
Maximum Credit Amount
Wells Fargo Bank, National Association
36.36%
$40,000,000.00
Compass Bank
15.91%
$17,500,000.00
Canadian Imperial Bank of Commerce, NY Branch
15.91%
$17,500,000.00
Comerica Bank
15.91%
$17,500,000.00
PNC Bank, National Association
15.91%
$17,500,000.00
Aggregate Maximum Credit Amount
100.00%
$110,000,000.00







